Citation Nr: 1433751	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his stepdaughter




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of the hearing is of record.  A review of the Virtual VA and VBMS electronic claims files reveals additional documents pertinent to the present appeal, including VA treatment records considered by the RO and the Board hearing transcript (Virtual VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had a right ankle disorder during the appeal period (prior to amputation in April 2012), diagnosed as osteoarthritis, that is related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a right ankle disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records are unavailable and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis.  He contends that the right ankle disorder he had prior to his right leg below-knee amputation in April 2012 is related to initial injuries to the ankle which began during basic training exercises.  He indicated that he had recurring problems with the ankle but no separate injury after service.  See, e.g., April 2009 claim; March 2013 substantive appeal; Bd. Hrg. Tr. at 5-7,11-13.  Parenthetically, the Board notes that although the Veteran reported hurting his ankle from a February 2010 scooter accident, x-rays taken at that time already showed arthritis in the ankle.  See March 2010 VA treatment record (reporting injury); June 2010 VA examination report (discussing x-ray report).  On review, the Board finds the Veteran's reported history of his in-service experiences competent and credible, as well as consistent with the circumstances of his service.  Thus, the Board concludes that the Veteran's testimony is sufficient to establish that the in-service injury occurred in this case.

As the Veteran had a diagnosis of right ankle osteoarthritis during the appeal period, the dispositive issue is whether there is a relationship between the disorder and the in-service injury.  See, e.g., June 2010 VA examination; March 2013 private treatment record.

On review, the record supports a finding of continuity of symptoms since service.  In this regard, the Board finds that the Veteran's report of the history of his right ankle symptoms, as well as the supporting reports of his stepdaughter and wife starting from the time they knew him in the 1980s, to be competent and credible.  In addition, the June 2010 VA examiner considered the Veteran's reported history of symptoms and determined that this history is consistent with severe or recurrent ankle sprain during the Veteran's service which could cause osteoarthritis.  While the VA examiner ultimately stated that it would be mere speculation to determine which portion of the Veteran's ankle osteoarthritis was due to the in-service circumstances, if any, this examiner did provide the medical opinion that the in-service sprain could cause osteoarthritis.  Notably, there is no medical evidence showing otherwise.  In addition, the Board has recognized the competent and credible reports of the in-service injury and continuous symptoms thereafter.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for a right ankle disorder is warranted.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a right ankle disorder is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


